

115 HR 7358 IH: Tax Fairness for Americans Abroad Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7358IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Holding introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide an alternative exclusion for nonresident
			 citizens of the United States living abroad.
	
 1.Short titleThis Act may be cited as the Tax Fairness for Americans Abroad Act of 2018. 2.Taxation of nonresident citizens (a)In generalThe Internal Revenue Code of 1986 is amended by inserting after section 911 the following new section:
				
					911A.Alternative for nonresident citizens of the United States living abroad
						
							(a)
							Exclusion of foreign income from gross income
 In the case of a qualified nonresident citizen, there shall be excluded from the gross income of such individual, and exempt from taxation under this subtitle, for any taxable year—
							
								(1)
 the foreign earned income of such individual, and  (2) the foreign unearned income of such individual.
 (b)DefinitionsFor purposes of this section— (1)In generalUnless otherwise provided, terms used in this section have the same meaning given such terms in section 911.
 (2)Qualified nonresident citizenThe term qualified nonresident citizen means, with respect to a taxable year, a nonresident citizen who— (A)has not made the election described in section 911 for such taxable year, and
 (B)makes an election under this paragraph.  (3) Foreign earned incomeThe term foreign earned income has, with respect to a taxable year, the meaning given such term in section 911(b)—
 (A)without regard to paragraph (2) thereof, and (B)if during the taxable year were substituted in paragraph (1)(A) for during the period described in subparagraph (A) or (B) of subsection (d)(1), whichever is applicable.
								(4)Foreign unearned income
 (A)In generalThe term foreign unearned income means income other than foreign earned income that is sourced outside the United States. (B)ExceptionThe term foreign unearned income shall only include income from the sale of personal property to the extent such income is attributable to periods during which the individual was a qualified nonresident citizen.
 (c)Exclusion of gain during time as qualified nonresident citizenThere shall be excluded from gross income of an individual any foreign unearned income from the sale of personal property to the extent such income is attributable to periods during which the individual was a qualified nonresident citizen.
						
							(d)
							Other rules
 Rules similar to the rules of paragraphs (4), (5), (6), (7), and (8) of section 911(d) shall apply for purposes of this subsection.
						.
 (b)Conforming amendmentThe table of sections for subpart B of part III of subchapter N of chapter 1 of such Code is amended by inserting after the item related to section 911 the following new item:
				
					
						Sec. 911A. Alternative for nonresident citizens of the United States living abroad.
			(c)Nonresident citizen defined
 (1)In generalSection 7701(b) of the Internal Revenue Code of 1986 is amended by adding the following new subparagraph:
					
 (C)Nonresident citizenThe term nonresident citizen means, with respect to a taxable year, an individual who— (i)is a citizen of the United States,
 (ii)has a tax home in a foreign country, (iii)is in full compliance with United States income tax laws for the 3 previous taxable years, and
 (iv)either— (I)establishes to the satisfaction of the Secretary that such individual has been a bona fide resident of a foreign country or countries for an uninterrupted period which includes an entire taxable year, or
 (II)is present in a foreign country or countries during at least 330 full days during such taxable year.
 (D)Limitation on nonresident citizensThe term nonresident citizen shall not include any Federal employee.. (2)Conforming amendmentThe heading of section 7701(b) of such Code is amended by striking and and inserting a comma and by inserting after nonresident alien the following: , and nonresident citizen.
 (d)Effective dateThe amendments made by this section shall apply with respect to taxable years beginning after the date of the enactment of this Act.
			